internal_revenue_service director exempt_organizations department of the treasury release number release date date date uil code taxpayer_identification_number tin person to contact id number contact telephone number a contact address org addre sec_1 last date for filing a petition with the united_states tax_court date certified mail - return receipt requested legend tin org addre sec_1 a addre sec_2 phone date dear this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code code as an organization described in sec_501 of the code organization described in sec_501 of the code is revoked effective date internal_revenue_service recognition of your status as an our adverse determination is made for the following reason s sec_1_501_c_3_-1 provides that organizations is not operated exclusively for exempt purposes unless it serves a public rather than a private interest is not operated regulation further provides that an organization must establish that it for the benefit of its creator's private interests have determined that a more than insubstantial portion of your activities consisted of in large promoting the private business interests of your creator and president - a part these activities were conducted through your internet website as a result of our examination we thi sec_2 we have also determined that on your organization's website you published a statement in opposition to a candidate for public_office we have determined that this action constitutes a prohibited intervention in public_office within the meaning of sec_1_501_c_3_-1 ii accordingly we have determined your organization is an action_organization within the meaning of sec_4 c -1 c i and is not operated exclusively for one or more qualifying exempt purposes a political campaign of a candidate for for the reasons explained above we have determined that you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code and sec_1_501_c_3_-1 so your exempt status is revoked contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between date and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible income_tax returns forms for tax years ended after the appropriate service_center identified in the instructions for those returns are to be filed with the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 of the code you did not file a request to appeal the proposed revocation to the office_of_regional_director_of_appeals within days of the date of our proposed revocation letter dated date your failure_to_file an appeal may constitute a failure to exhaust your available administrative remedies for purposes of a declaratory_judgment under sec_7428 of the code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street nw washington d c the last day for filing a petition for declaratory_judgment is date you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling the number below or by writing to local taxpayer_advocate addre sec_2 phone phone not toll free taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate cannot reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the code this is a final revocation letter if you have any questions please contact the person whose name and telephone number are shown above sincerely yours marsha a ramirez director eo examinations enclosures pub internal_revenue_service date date org addre sec_1 department of the treasury te_ge division addre sec_2 taxpayer_identification_number tin form_990 tax_year s ended december person to contacv id number name id contact numbers telephone phone fax fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will send you a final modification or revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations a ppeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your nghts as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims coun or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ‘ts administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropnate state officials of the revocation in accordance with sec_6104 of the to be a failure to exhaust your available code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at addre sec_3 phone if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f aa form 886-a rev date name of taxpayer org explanation of items schedule number or exhibit tax identification_number tin oo y ear period ended and is org exempt from taxation under sec_501 of the internal_revenue_code facts eived a letter of determination from the internal_revenue_service dated it rec org was incorporated date federal_income_tax as an organization described in code sec_501 date recognizing it as exempt from the officers of the organization are a director and president and b director secretary and treasurer a is a m and the principal activity of org was maintenance of a site on the internet during the years using the url n the internal_revenue_service has obtained a sample of the web pages from each of the three years the home page had a header which included a picture of c the words c com and home of and org the pages included articles links to other p sources and solicitations for contributions it also included advertisements for the q books and cd's by c and other related merchandise link to a biography of c an offer to sell the book o and a link toa a sample page dated date included a story in m about o a sample page dated date included a link to a biography of c an offer to sell the book o a link to a story in m about o a story and a link to an article stating that r a story and a a sample page dated date included an offer to sell dvd's videos and cd's of c an offer to sell a d door mat an offer to sell an autographed copy of e by c links to a biography of c and the t solicitation to advertisers to advertise on v com a tally of the items appearing on the pages available to the internal_revenue_service showed in items advertising c and other items and in advertising c and other items in advertising c and other items link to an article stating that s item sec_61 items a link to uj and a its heading w included a list of x positions taken by f and ended y c is in one page stated in author of e law sec_501 of the internal_revenue_code provides that corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net department of the treasury-internal revenue service form 886-a catalog number 20810w page _2_ publish no irs gov schedule number or exhibit form 886-a rev date explanation of items tax identification_number tin year period ended and name of taxpayer org earnings_of which inures to the benefit of any private_shareholder_or_individual no substantial pant of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office shall be exempt from taxation sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this paragraph unless it serve sec_4 is necessary for an public rather than a private interest thus to meet the requirement of this subdivision it is not organized or operated for the benefit of private interests such as designated organization to establish that it individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the court stated that the presence of a single substantial nonexempt purpose precludes exempt status for an organization regardiess of the number or importance of the exempt purposes in 858_f2d_876 the court held that the organization did not qualify as a tax-exempt charitable and educational_organization because its rating of candidates for judgeships at the municipal state and federal levels constituted prohibited intervention or participation in political campaigns the ratings were communicated to the members and the public and constituted indirect political activity not merely the dissemination of objective data as argued by the association government's position the presence of a single substantial nonexempt purpose precludes exempt status for an organization under code sec_501 a substantial amount of the space on the organization's web site is intended to promote the private business interests of its president and founder this is a substantial nonexempt purpose an organization exempt under c may not participate or intervene in any political campaign on behalf of or in opposition to any candidate for public_office in it published a statement in opposition to a candidate for public_office a prohibited activity because org has engaged in nonexempt and prohibited activities it is no longer exempt from federal_income_tax taxpayer's position the taxpayer's representative agrees that the organization is not exempt from federal_income_tax conclusion effective date org is not exempt from tax under sec_501 or any other section of the internal_revenue_code effective year and subsequent years it return is required to file form_1120 u s corporate_income_tax department of the treasury-internal revenue service form 886-a catalog number 20810w page _3_ publish no irs gov
